Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
Note new examiner due to transfer.
Applicant's election with traverse of Group I (Claims 1-15 and 24-31) in the reply filed on October 12, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the examiner by citing MPEP 803.  This is not found persuasive because M.P.E.P 806.05(f) further recites that the restriction between Process of Making and Product Made would be proper since the recited process of claims 16-23 would be evidence that the product of the claims 1-15 and 24-31 can be obtained by different methods. 
Further, search, examination and formulation of office actions for all Groups would be a serious burden on the examiner and further search, examination, formulation of the office actions and response to applicants’ argument with a possible amendment during the prosecution would be a serious burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.

      DRAWING OBJECTION
The drawing is objected since two separate drawings were filed on July 19, 2019 and October 1, 2019 and the second submission on October 1, 2019 does not show “Replacement Drawing” on top. 

				REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15, 24-26, 30, 31, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited preamble (i.e. The flexible resorbable polymer of claim 1 is) in claim 2 would be improper.  It should be “The resorbable material of claim 1, wherein the flexible resorbable polymer is”.  Claims 3-9, 11-14 and 30 have the same or similar  issues.
Claims 6 and 26 are dependent on two separate claims and such hybrid format is indefinite.
The recited “PGA, PCL and PDO” in lines 9-10 of claim 4 and lines 5-6 of claim 5 lack antecedent basis. 
The recited expression of a range within a range (i.e., preferably and more preferably) of claim 9 is indefinite.
The recited “The volume ratio” of claim 10 lacks antecedent basis.  It should be “The resorbable material of claim 1, wherein a volume ratio”.
The recited preamble (i.e. The active pharmaceutical ingredient in claim 14 is dispersed) of claim 15 would be improper.  It should be “The resorbable material of claim 14, wherein the active pharmaceutical ingredient is dispersed”.
The recited preamble (i.e. The material) of claims 24-26 would be improper.  It should be “The resorbable material”.
The recited “rigid resorbable fillers” in lines 1-2 of claims 24-26 lacks antecedent basis and it should be “the rigid resorbable fillers”.  
The recited preamble (i.e. The rigid resorbable filler) of claim 30 would be improper.  It should be “The resorbable material of claim 1, wherein the rigid resorbable filler ”.
The recited “fast degradation applications” of claim 31 is indefinite absent a definition for the fast degradation as well as for specific applications.
Claim 15 depends from the indefinite claim 14 would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12-15 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 2005/0123582).
Sung et al. teach a stent obtained from a composition comprising a shape memory biodegradable polymer in claim 3.
Sung et al. teach that the biodegradable polymers include polycaprolactone, polyanhydrides and polyphosphazenes and polyorthoesters in [0221] meeting claims 2 and 4.  Sung et al. teach that the biodegradable polymers include polyanhydrides and polyphosphazenes and polyorthoesters in [0041] meeting claims 2 and 4.
Sung et al. teach employing a crosslinked collagen in claim 4 and 7 which is recited in the instant claim 11 also.  Such composition would meet claim 1.  The crosslinked collagen would be more rigid and would have a higher crystallinity than the shape memory biodegradable polymer meeting claims 13 and 24-30.  The crosslinked collagen would be expected to be dispersed in the shape memory biodegradable polymer meeting claim 12.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Sung et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Sung et al. teach employing bioactive agents in claims 11-19 meeting claims 14 and 15.
The instant invention lacks novelty.

Claims 1-5, 10, 12-15 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al. (US 5,108,755).
Daniels et al. teach a composition comprising poly(ortho ester) (i.e., the instant flexible resorbable polymer which recited in the instant claim 4 depending on claim 2) and erodible (col. 2, line 9) calcium-sodium metaphosphate (CSM) fibers (the instant rigid resorbable filler of claim 1).  Daniels et al. further teach other resorbable polymer such as copolymers of L-lactide and epsilon-caprolactone recited in the instant claim 4, polycaprolactone recited in the instant claim 5 and copolymers of polyhydroxybutrate and polyhydroxyvalerate recited in the instant claim 5 at col. 8, line 60 to col. 9, line 8.  The polycaprolactone is known amorphous polymer meting claim 3.  The poly(lactic acid) (polylactide) is known amorphous polymer as well as semi-crystalline polymer depending on its structure/molecular weight meeting claims 2 and 3.  A court held that very limited choice (amorphous polymer or semi-crystalline polymer  in this case) is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Daniels et al. teach the same polymers claimed and thus the composition of Daniels et al. would be expected to have a shape memory effect recited in claim 1 as well.  The calcium-sodium metaphosphate (CSM) fibers which is inorganic would be more rigid and would have a higher crystallinity than the flexible resorbable polymer meeting claims 13 and 24-30.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Daniels et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Daniels et al. teach a composition comprising 2.85 g of the CSM fibers and 3.15 g of POE polymer poly(ortho ester) at col. 11, lines 55-68 and other ratios in figures 3-6 meeting claim 10.  Daniels et al. further teach employing pharmaceutically active materials col. 9, lines 58-65 meeting claims 14 and 15.
Daniels et al. teach implantable devices at col. 13, line 66 meeting claim 31.
The instant invention lacks novelty.

Claims 1, 2, 4, 10-15 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weismann et al. (US 2012/0196950 A1).
Weismann et al. teach biodegradable composition comprising 45 wt.% of calcium carbonates having a median particle sizes of 2 µm and 0.7 µm and 55 wt.% of PLA, starch and other additives in [0044] meeting claims 10-13.  Weismann et al. also teach biodegradable composition comprising 30 wt.% of calcium carbonates having a median particle sizes of 2 µm and 0.7 µm and 70 wt.% of PLA, starch and other additives in [0047] and various amounts in [0022].  The PLA is taught as polylactic acid (also known as polylactide) in [0003] in which polyhydroxybutylate (PHB) is further taught.  The PHB would be a shape memory biodegradable since it is also taught in instant claim 4.  Weismann et al. further teach that the calcium carbonate has a particle size of 0.2 µm and 10 µm meeting claim 7-9.
The calcium carbonate and/or starch used in examples taught in the [0044] and [0047] would be more rigid and would have a higher crystallinity than the shape memory biodegradable polymer meeting claims 12, 13 and 24-30 and the compositions taught in the [0044] and [0047] can1 be used for intended bio-applications recited in claim 31.
The instant invention lacks novelty.

Claims 1, 2, 4, 7-10, 12, 13 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessidis (US 4,473,670).
Kessidis teaches a composition comprising absorbable polymers containing finely divided sodium chloride or potassium chloride as a filler in abstract and example 1  
 Kessidis teaches that the absorbable polymers include poly-1,4-dioxanone in claim 3 and the example 1 meeting claims 2 and 4.  The sodium chloride used in the example 1 would be more rigid and would have a higher crystallinity than the poly-1,4-dioxanone meeting claims 12, 13 and 24-30.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kessidis.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Kessidis teaches that the finely divided filler has a particle size of 10-100 µm used in an amount of 10-60 wt.% at col. 2, lines 1-14 meeting claims 7-10.
Kessidis teaches the intended bio-applications recited in claim 31 at col. 1, lines 14-20.
The instant invention lacks novelty.

Claims 1-4, 7, 8, 12-15 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (US 2007/0265704 A1).
Mayer et al. teach a composition/composite comprising a biologically resorbable polymer containing filler such as particulate, fibers and whiskers of calcium phosphate and pharmacologically active substance at a lower portion of [0045].  Mayer et al. teach that the biologically resorbable polymer includes PLA, PGA, polyanhydrides, polycaprolactones, polydioxanones, trimethyl-carbonates and copolymers and mixed polymers at an upper portion of the [0045].  
The calcium phosphate would meet the recited rigid resorbable filler of claims 1, 7, and 8 absent further limitations as wee as higher crystallinity than the biologically resorbable polymer.  Also, the composite would be expected meet claims 12, 13 and 24-30.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Mayer et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Mayer et al. teach bio-applications in [0047-0067] meeting claim 31.
The instant invention lacks novelty.

Claims 1-15 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over by Mayer et al. (US 2007/0265704 A1), or further in view of Langer et al. (US 6,160,084), Tarcha et al. (US 2009/0163958 A1) or Peterman et al. (US 2008/0082168 A1).
The instant invention further recites a mixture of two different resorbable polymers over Mayer et al. 
Mayer et al. teach that the biologically resorbable polymer includes PLA, PGA, polyanhydrides, polycaprolactones, polydioxanones, trimethyl-carbonates and copolymers and mixed polymers thereof at an upper portion of the [0045].  Thus, for example, choosing a copolymer of polycaprolactone and polydioxanone recited in claims 5 and 6 and a mixture thereof with the polyanhydrides, polycaprolactones or polydioxanones recited in claim 4 or choosing a mixture of the PLA or PGA with the polyanhydrides, polycaprolactones or polydioxanones (meeting clam 11) would have been obvious since Mayer et al. teach such modifications.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further, the composition/composite comprising a biologically resorbable polymer containing filler such as particulate, fibers and whiskers of calcium phosphate
Langer et al. teach various degradable polymers encompassing the instant (co)polymers at col. 6, line 34 to col. 7, line 45 and blends thereof at col. 10, line 18 to col. 11, line 2.
Tarcha et al. teach various degradable polymers encompassing the instant flexible and rigid (co)polymers in [0027 to 0028].
Peterman et al. teach various degradable polymers encompassing the instant flexible and rigid (co)polymers in [0042].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a copolymer of polycaprolactone and polydioxanone and a mixture thereof with the polyanhydrides, polycaprolactones or polydioxanones or choosing a mixture of the PLA or PGA with the polyanhydrides, polycaprolactones or polydioxanones since Mayer et al. teach such modifications, or further to utilize other degradable (co)polymers or bends thereof taught by Langer et al., Tarcha et al. or Peterman et al. in Mayer et al. since all teach same bio-applications absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to claim 9: Mayer et al. teach filler particulates and thus the recited size of 0.01 to 100 µm would have been obvious.
Further as to claim 10: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 1-8, 10-15 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al. (US 6,160,084 with incorporated US 5,108,755).
Langer et al. teach various degradable encompassing the instant (co)polymers at col. 6, line 17 to col. 7, line 45 and blends thereof at col. 10, line 18 to col. 11, line 2 as well as multiblock copolymer in table 2.  Langer et al. teach that the blends comprises semicrystalline homopolymers, semicrystalline copolymers and thermoplastic elastomers (i.e. amorphous (co)polymers) at col. 10, lines 23-32 and a blend of the semicrystalline homopolymers or semicrystalline copolymers with the thermoplastic elastomers (i.e. amorphous (co)polymers) would make the instant composition obvious and such blend would be expected to meet claims 12-14 and 24-30
Langer et al. teach employing therapeutic agents at col. 11, line 41 to col. 12, line 6 meeting claims 14 and 15 and various biomedical applications at col. 12, lines 11-40 meeting claim 31.
Langer et al. incorporate US 5,108,755 teaching calcium-sodium-metaphospahate as filler at col. 12, lines 44-47 which would further make claims 7 and 8 obvious.
As to claim 10: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a blend comprising the instant recited (co)polymers in Langer et al. since Langer et al. teach the instant (co)polymers and blends thereof absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Double Patenting
Claim 1 is directed to the same invention as that of claim 1 of commonly assigned U.S. Application No. 17/627,800. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 24-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. US17/627,800 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed composition of the copending Application is basically same as the composition of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0266018 A1, US 2015/0123314 A1, Prewett et al. (US 2010/0222881 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/May 19, 2022                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762